Citation Nr: 1642882	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to January 1986, and in the United States Marine Corps from November 1986 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, determined that new and material evidence had been received in order to reopen claims of entitlement to service connection for right and left knee disorders, but denied the claims on the merits.  In this regard, the Board notes that, while the RO adjudicated other issues in the July 2008 rating decision and a December 2009 statement of the case, the Veteran limited his substantive appeal solely to the issues of whether new and material evidence had been received to reopen his previously denied claims for service connection for right and left knee disorders.  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been associated with the record.

In November 2014, the Board found that new and material evidence had been received in order to reopen the Veteran's claims for service connection for right and left knee disorders and denied the claims on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in May 2016, the Court issued a Memorandum Decision vacating the Board's decision to the extent that it denied the claims for service connection and remanded the case for further adjudication.  The bases of the Court's decision are discussed in detail below. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted in the Introduction, in May 2016, the Court issued a Memorandum Decision vacating the November 2014 Board decision that denied service connection for right and left knee disorders.  In the Memorandum Decision, the Court found that the Board had relied on an inadequate medical opinion in denying such claims.  Specifically, the Court stated that the January 2014 VA medical opinion relied upon by the Board was inadequate as the examiner failed to consider whether the Veteran's right and left knee disorders could have been incurred in service, even if he was not diagnosed with or treated for "chronic" right and left knee disorders therein.  The Court remanded the claim for the Board to obtain an adequate opinion and readjudicate the claims.  Accordingly, the Board finds that, in accordance with the Court's ruling, an addendum opinion is required before a fully informed decision may be rendered in this case.

Regarding the January 2014 examination report, after interviewing the Veteran and performing a physical examination of his knees, the examiner opined that it was less likely than not that his bilateral knee disorders were related to his military service, to include his treatment for knee injuries therein.  In support thereof, the examiner noted that, after he was treated for his knee injuries in service, the Veteran never sought follow up care, denied any painful joints in numerous subsequent records, and was noted to have normal lower extremities in conjunction with a February 1993 examination.  She further acknowledged that, while the Veteran did report in October 1995 that his knees locked with heavy physical training and climbing stairs, such symptoms were associated with torn menisci, loose bodies in the joint, or severely painful arthritis, none of which were conditions that the Veteran had been diagnosed with during service.  With regard to the Veteran's left knee, she also noted that his in-service injury was a soft tissue injury and not a knee joint bony injury.  Turning to the right knee, the examiner opined that the likely cause of the disorder was a post-service April 2002 injury.  While the opinions provided by the January 2014 VA examiner are competent medical evidence, as noted above, the examiner appears to have failed to consider whether the Veteran's currently diagnosed knee disorders are related to service despite the fact that he was not diagnosed with chronic knee disorders therein.  

In addition to the January 2014 VA opinion, the record also contains a February 2009 opinion from the Veteran's private physician, Dr. R.M., stating that the Veteran's bilateral knee disorders are related to his military service.  However, as previously found by the Board, this opinion is also inadequate for appellate review as Dr. R.M. failed to provide any rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As the aforementioned opinions are inadequate for appellate review, the Board finds that remand is required for procurement of an addendum opinion.   

Additionally, given the time that will pass during the processing of this remand, the Veteran should be afforded an opportunity to submit any updated treatment records from Dr. R.M or other treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's January 2014 Knee and Lower Leg Conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder, the Court's May 2016 Memorandum Decision, and the Remand have been reviewed.  If the January 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right and left knee disorders are related to his military service, to include his treatment for a right knee injury in June 1987, treatment for a left knee injury in June 1990, or the extended walking he performed therein while carrying heavy packs.  The examiner is advised that he/she may not base his/her opinion on the fact that the Veteran was not diagnosed with a chronic disorder of the knees during service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


